           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 1 of 25



                          BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

In re:
COVID-19 BUSINESS INTERRUPTION                    MDL Docket No. 2942
INSURANCE COVERAGE LITIGATION


      THE TRUEHAVEN PLAINTIFFS’ CONSOLIDATED INTERESTED PARTY
        RESPONSE TO MOTIONS FOR TRANSFER AND COORDINATION
                OR CONSOLIDATION UNDER 28 U.S.C. §1407

       The Truehaven Plaintiffs,1 by and through their undersigned counsel, pursuant to 28

U.S.C. §1407 and Rule 6.2(e) of the Rules of Procedure of the United States Judicial Panel on


1
        The Truehaven Plaintiffs are the following 41 named plaintiffs in their respective related
actions: Truhaven Enterprises, Inc. (Truhaven Enters., Inc. v. Chubb Ltd. et al., No. 20-
4586(SRC)(CLW) (D.N.J.)); SA Hospitality Group, LLC, 1000 Madison Avenue LLC, Astoria
Cakes LLC, Café Focaccia, Inc., Realtek LLC, SA Midtown LLC, Bailey’s Restaurant LLC, SA
Special Events, Inc., SASE LLC, Eighty Third And First LLC, 265 Lafayette Ristorante LLC,
Felice Gold Street LLC, SA 61st Management LLC, SA York Ave LLC, SA Third Ave Café
LLC, SABF LLC, Felice Chambers LLC, and Felice Water Street LLC (SA Hospitality Grp. v.
Hartford Fin. Servs. Grp., Inc., No. 20-cv-3258 (GHW) (S.D.N.Y.)); Project Lion LLC, Project
M LLC and Project W LLC (Project Lion LLC v. Badger Mut. Ins. Co., No. 20-768(JAD)(VCF)
(D. Nev.)); Camp 1382 LLC (Camp 1382 LLC v. Lancer Ins. Co., No. 20-cv-3336 (RA)
(S.D.N.Y.)); N&S Restaurant LLC (N&S Rest. LLC v. Cumberland Mut. Fire Ins. Co., No. 20-
5289(RBK)(KMW) (D.N.J.)); Pigment Inc. (Pigment Inc. v. The Hartford Fin. Servs. Grp., Inc.,
No. 3:20-cv-00794 (S.D. Cal.)); Biltrite Furniture, Inc. (Biltrite Furniture, Inc. v. Liberty Mut.
Ins. Co., No. 2:20-cv-00656 (E.D. Wis.)), Kingray Inc. d/b/a La Quinta Beer Hunter (Kingray
Inc. d/b/a La Quinta Beer Hunter v. Farmers Group Inc., et al., No. 5:20-cv-00963 (C.D. Cal.)),
Beniak Enterprises, Inc. d/b/a Benito Ristorante (Beniak Enterprises, Inc. v. Chubb, Ltd., et al.,
2:20-cv-5536 (D.N.J.)), The Eye Care Center of New Jersey, PA (The Eye Care Center of New
Jersey PA v. The Hartford Financial Services Group, Inc., et al. No.. 2:20-cv-5743 (D.N.J.)),
J.G. Optical, Inc. (J.G. Optical, Inc. v. The Travelers Companies, Inc., et al., No. 20-cv-5744
(D.N.J), The Colby Restaurant Group, Inc., BBR Lauderdale, LLC d/b/a TA Walk On’s
Bistreaux, and SRG Southcenter, LLC d/b/a Twin Peaks (Colby Restaurant Group, Inc. et al. v.
Utica National Insurance Group, et al. No. 1:20-cv-5927 (D.N.J)), Starjem Restaurant Corp
d/b/a/ Fresco (Starjem Restaurant Corp d/b/a/ Fresco v. Liberty Mutual Insurance, 1:20-cv-
03672 (S.D.N.Y.), Menns Inc. d/b/a The Tavern on Clark (Menns Inc. d/b/a The Tavern on Clark
v. Erie Insurance `Exchange et al., No. 1:20-cv-02895 (N.D. Ill.)), Ital Uomo of New York, Inc.
(Ital Uomo of New York, Inc. v. Starr Indemnity & Liability Company et al., No. 2:20-cv-02209
(E.D.N.Y.)); Chief of Staff LLC (Chief of Staff LLC v. Hiscox Insurance Company, Inc., No.
1:20-cv-03169 (N.D.Ill)); The Barn Investment LLC d/b/a The Barn, Found Investment LLC
d/b/a Found, Aurora Restaurant LLC d/b/a Stolp Island Social (The Barn Investment LLC v.
Society Insurance, A Mutual Company, No. 1:20-cv-03142 (N.D. Ill.)) and LJ New Haven LLC
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 2 of 25



Multidistrict Litigation (“Panel”), respectfully submit the following consolidated interested-party

response to movants LH Dining L.L.C. (d/b/a River Twice Restaurant) and Newchops

Restaurant Comcast LLC’s (d/b/a Chops) (collectively “First Movants”) Motion for Transfer and

Coordination or Consolidation Under 28 U.S.C. §1407 [ECF No. 1] (“Motion”), and Plaintiffs

Christie Jo Berkseth-Rojas DDS, Bridal Expressions LLC, Caribe Restaurant & Nightclub, Inc.

(d/b/a Laz Luz Ultralounge), Dakota Ventures, LLC (d/b/a Kokopelli Grill and Coyote BBQ

Pub), GIO Pizzeria & Bar Hospitality, LLC, GIO Pizzeria Boca, LLC; Rising Dough, Inc. (d/b/a

Madison Sourdough), Willy McCoys of Albertville LLC, Willy McCoys of Shakopee LLC

(d/b/a McCoys Copper Pint), Whiskey Jacks of Ramsey, LLC (d/b/a Willy McCoys Ramsey),

and Troy Stacy Enterprises Inc.’s (d/b/a/ Craft & Vinyl) (collectively, “Second Movants”)

Subsequent Motion for Transfer of Actions Pursuant to 28 U.S.C. §1407 for Coordinated or

Consolidated Pretrial Proceedings [ECF No. 4] (“Subsequent Motion”). In support hereof, the

Truehaven Plaintiffs state as follows:

I.     PRELIMINARY STATEMENT

       “As of 2018, there are 30.2 million small businesses operating in the United States.”2

Over one million of those small businesses are restaurants.3 Government-issued stay-at-home

orders in the wake of the COVID-19 pandemic have substantially interrupted these businesses,

with hundreds of billions of dollars collectively lost in just a couple of months. For example,



d/b/a Lenny & Joe’s Fish Tale (LJ New Haven LLC v. Amguard Insurance Co., No. 3:20-cv-751
(D.Conn.).
2
   Small Business Statistics, CHAMBER OF COMM., https://www.chamberofcommerce.org/
small-business-statistics/ (last visited Apr. 22, 2020).
3
    National Statistics: Restaurant Industry Facts at a Glance, NAT’L REST. ASS’N,
https://www.restaurant.org/research/restaurant-statistics/restaurant-industry-facts-at-a-glance
(last visited Apr. 21, 2020).


                                                2
             Case MDL No. 2942 Document 396 Filed 06/04/20 Page 3 of 25



“[b]y March 18, [2020,] daily restaurant connections were down 54 percent overall[.]”4

Ultimately, “the [restaurant] industry [alone] will face $240 billion in losses by the end of the

year. That includes an estimated $30-plus billion in lost revenue in March and a projected $50-

plus billion in lost revenue in April alone.”5 One survey found that “two-thirds of all restaurant

employees have lost their jobs[.]”6      Put simply, the government stay-at-home orders have

“decimated the American restaurant industry.”7 Other small businesses, including retail, real

state, and professional services, have likewise been hit hard.

          Thankfully, for situations like the current one, many small businesses carry business

interruption insurance coverage, for which they pay substantial premiums. Yet, the insurance

industry, with trillions of dollars in reserves, has united to summarily deny coverage for losses

directly caused by the government-issued stay-at-home orders. They have denied claims based

on interpretations of business interruption insurance policies that find no support in the policies’

actual texts or applicable case law. If left undisturbed, a significant segment of small businesses,

and the restaurant industry in particular, will vanish.

          As a result of these summary (and bad faith) coverage denials, business throughout the

country have filed putative class actions seeking coverage for their business losses. Currently,

approximately 140 similar “business interruption coverage” cases are pending against 31


4
    Vince Dixon, By the Numbers: COVID-19’s Devastating Effect on the Restaurant Industry,
EATER.COM (Mar. 24, 2020), https://www.eater.com/2020/3/24/21184301/restaurant-industry-
data-impact-covid-19-coronavirus (last visited Apr. 22, 2020).
5
    Mike Pomranz, Two-Thirds of Restaurant Employees Have Lost Their Jobs Due to COVID-
19, National Restaurant Association Says, FOOD & WINE (Apr. 21, 2020),
https://www.foodandwine.com/news/national-restaurant-association-unemployment-statistics-
coronavirus (last visited Apr. 22, 2020).
6
    Id.
7
    Id.


                                                  3
            Case MDL No. 2942 Document 396 Filed 06/04/20 Page 4 of 25



insurance companies or groups in 34 different federal district courts (collectively, the “Related

Actions”), all raising substantially similar claims of insurance contract interpretation.      The

Related Actions easily meet the criteria for centralization under 28 U.S.C. §1407 for coordinated

or consolidated pretrial proceedings. Thus, as to this point, the Truehaven Plaintiffs agree with

the First Movants and Second Movants.

       However, centralization in the Eastern District of Pennsylvania, First Movants’ chosen

forum, is inappropriate. Instead, as explained more fully below, the Northern District of Illinois,

which sits squarely in the middle of the country, is clearly the most appropriate forum for this

nationwide MDL (as this Panel has repeatedly recognized), and District Judge Matthew F.

Kennelly of that Court, who is well versed in MDL practice and procedure as a member of the

Panel, an exceptional jurist who has ably steered one prior MDL to conclusion, and currently

presides over at least one Related Action, PGB Rest. v. Erie Ins. Co., No. 1:20-cv-02403 (N.D.

Ill.), should preside over this critically important MDL. As such, the Truehaven Plaintiffs fully

support Second Movants’ Subsequent Motion. Moreover, the Truehaven Plaintiffs propose that,

since policy terms are likely to vary from insurer-to-insurer, the Transferee Court be given the

flexibility to create separate “tracks” for each defendant-insurer.

II.    ARGUMENT IN SUPPORT OF CENTRALIZATION AND TRANSFER

       A.      Centralization Will Promote Section 1407’s Goals of Ensuring the
               Just and Efficient Conduct of the Actions and Avoiding Inconsistent
               or Conflicting Determinations

       28 U.S.C. §1407(a) provides, in relevant part:

       When civil actions involving one or more common questions of fact are pending
       in different districts, such actions may be transferred to any district for
       coordinated or consolidated pretrial proceedings. Such transfers shall be made by
       the judicial panel on multidistrict litigation authorized by this section upon its
       determination that transfers for such proceedings will be for the convenience of
       parties and witnesses and will promote the just and efficient conduct of such
       actions.


                                                  4
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 5 of 25



       “Centralization under Section 1407 is . . . necessary in order to eliminate duplicative

discovery; prevent inconsistent pretrial rulings, especially with respect to class certification; and

conserve the resources of the parties, their counsel and the judiciary.” In re High Sulfur Content

Gasoline Prod. Liab. Litig., 344 F. Supp. 2d 755, 757 (J.P.M.L. 2004). The litmus test of

transferability and coordination under Section 1407 is the presence of common questions of fact.

In re Fed. Election Campaign Act Litig., 511 F. Supp. 821, 823 (J.P.M.L. 1979); see also In re

Meridia Prod. Liab. Litig., 217 F. Supp. 2d 1377, 1378 (J.P.M.L. 2002).

       Here, the Related Actions are particularly well suited for MDL treatment because of the

common factual and legal questions presented in the individual cases and MDL treatment will

preserve judicial resources. In re S. Pac. Transp. Co. Emp’t Practices Litig., 429 F. Supp. 529,

531 (J.P.M.L. 1977); see also In re Terrorist Attacks on Sept. 11, 2001, 295 F. Supp. 2d 1377,

1378 (J.P.M.L. 2003) (noting that transfer is favored where there are overlapping legal issues

among the various cases). Dispositive and other motions filed by the parties in the Related

Actions will require the resolution of essentially the same issues of fact and law. See In re Oil

Spill by “Amoco Cadiz” off the Coast of France on Mar. 16, 1978, 471 F. Supp. 473, 478

(J.P.M.L. 1979) (ordering centralization where actions “involve common questions of fact”).

Moreover, centralization will “prevent duplication of discovery and eliminate the possibility of

conflicting pretrial rulings concerning the common factual questions.” Id.; see also In re Ryder

Truck Lines, Inc. Emp’t Practices Litig., 405 F. Supp. 308, 309 (J.P.M.L. 1975).

       The Related Actions assert the same claims: whether business interruption coverage

exists for losses sustained as a result of stay-at-home orders pursuant to these policies is a

threshold question applicable to all defendant-insurers.       All of the defendant-insurers use

standard coverage forms for their business interruption coverage, which are substantially the




                                                 5
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 6 of 25



same or virtually identical with each other. A quick review of that substantially similar coverage

across most of the insurers proves the point. See Appendix A.8 The central issue with respect to

virtually all of the claims is the legal policy interpretation issue of whether the insured businesses

suffered “direct physical loss or damage” because they had to close (and had a “physical loss” of

the use of their businesses) as a result of stay-at-home orders issued in their respective states

and/or counties. These orders might read differently, and might be of different duration, but their

effect was and is identical: businesses were ordered to close.

       Likewise, the bacteria and virus exclusions contained in many policies are standard

forms. Since virtually all insureds had to close because of stay-at-home orders intended to

prevent the spread of COVID-19 rather than an infestation of the virus in the insured business’

premises, there is the additional common legal policy interpretation issue of whether the

insureds’ losses were caused by coronavirus or by governmental stay-at-home orders. The law

regarding insurance policy interpretation is substantially uniform throughout the country, i.e.,

insurance policies are to be construed in accordance with the reasonable expectation of the

insured based upon the plain meaning of the words in the policy, but any ambiguities are to be

resolved in favor of the insured. See generally 2 Couch on Insurance, § 22:14 (collecting cases).

Indeed, as non-profit United Policyholders (“UP”) recently explained in its motion for leave to

file an amicus curiae brief in support of the plaintiff-policyholder in one Related Action:

       Defendant’s [Lloyd’s of London] motion to dismiss asserts that a party cannot
       plead in good faith COVID-19 related business interruption coverage because
       “direct physical loss and damage” cannot exist without structural alteration and/or
8
    Appendix A is not intended to be a complete collection of applicable policy language. The
Truhaven Plaintiffs believe, however, that they are a representative sample of relevant business
interruption coverage forms used by most of the insurers. A review of these policy forms
directly contradicts the Big Onion Plaintiffs, Society Insurance, and Cumberland Mutual’s
contention that “[t]here are no standard or ‘near standard’ policy terms at issue.” See ECF No.
198 at 14; ECF 353 at 7; ECF No. 371 at 7.



                                                  6
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 7 of 25



       visible contamination of property. The public at large has a significant interest
       in this issue, which is being actively litigated throughout the country. This
       Court’s disposition of Defendant’s motion has the potential to affect thousands
       of policyholders, not only in Florida but nationwide.

See United Policyholder’s Motion for Leave to Appear as Amicus Curiae in Support of

Plaintiffs’ Response to Defendant’s Motion to Dismiss at 5, Prime Time Sports Grill, Inc. v.

DTW1991 Underwriting Ltd., a Certain Interested Underwriter at Lloyd’s London, No. 8:20-cv-

00771-CEH-JSS (M.D. Fla. May 18, 2020), ECF No. 21; see also Amicus Brief in Support of

Plaintiff and in Opposition to Defendant’s Motion to Dismiss at 2, Prime Time Sports Grill, Inc.

v. DTW1991 Underwriting Ltd., a Certain Interested Underwriter at Lloyd’s London, No. 8:20-

cv-00771-CEH-JSS (M.D. Fla. May 18, 2020), ECF No. 21-1 (“This issue is at the forefront of

COVID-19 related business interruption litigation in Florida and nationwide. While Plaintiff has

set forth several reasons why Defendant’s motion to dismiss should be denied, this Court’s

treatment of this issue has the potential to affect a multitude of other claims made by

policyholders not only in Florida, but across the nation.”).

       It would be contrary to the public interest, as well as judicial efficiency, to have the

insurance coverage issues raised in the Related Actions decided on a piecemeal basis throughout

the country.    There are over 100 Related Actions now pending throughout the country.

Inevitably, whether the first rulings on the issue is decided in favor of the insured or the insurer,

the winning side will cite such a ruling in subsequent motions in other courts, a point that all

opponents to centralization ignore.9 However, the first words on these issues are unlikely to be

the final words. If these coverage issues are litigated in multiple courts, just as inevitably, there

will be inconsistent rulings with respect to substantially similar policy language. It would also be
9
     The Truehaven Plaintiffs submit that the Panel should question the defendant-insurers’
counsel at the Hearing Session as to whether they will represent that, if centralization is denied,
they will not attempt to cite any out-of-state coverage decisions in their favor in any other case
against them.


                                                 7
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 8 of 25



contrary to judicial efficiency to have each of the judges presiding over the over 100 Related

Cases have to all plow the same ground. The initial decisions are unlikely to ease the burden on

judges hearing later-filed motions because those judges will have to consider other applicable

law to determine whether the earlier pro-insured or pro-insurance company decisions are correct

as far as they are concerned. It would also be contrary to the public interest for the losses of

insureds with the same policy language by covered or not covered based upon the happenstance

of which judge issued a binding decision with respect to their policy.

       The Big Onion Plaintiffs, Society Insurance, and Cumberland Mutual oppose transfer and

centralization, arguing that centralization would be improper because the various actions involve

different insurers, different policies, different claims are asserted and different law would

apply.10 ECF No. 198 at 1. Indeed, the Big Onion Plaintiffs and Society make it appear that

there is a united front opposing transfer and coordination of the suits against Society. See ECF

No. 371 at 2, 4. That is not the case. The Truhaven Plaintiffs are among the plaintiffs asserting

claims against Society and all of them are in favor of transfer and consolidation, to a venue on

Society’s home turf, the Northern District of Illinois.11

       The Big Onion Plaintiffs’ brief reads more like opposition to a motion for class

certification than a brief addressing 28 U.S.C. §1407(a) factors. Section 1407, unlike Fed. R.

Civ. P. 23(b)(3), does not require common issues to predominate. All it requires is that there be

10
    The Truhaven Plaintiffs’ arguments are directed toward the arguments raised by the Big
Onion Plaintiffs, Society Insurance, and Cumberland Mutual, but the Truhaven Plaintiffs
anticipate that other insurers will raise substantially similar arguments opposing transfer and
consolidation.
11
     Society Insurance complains that it is only a small regional carrier and it should not be
burdened with having to litigate in Pennsylvania or Florida. See ECF No. 371 at 2, 6. It ignores
the fact that the Truehaven Plaintiffs’ preferred transferee venue is the Northern District of
Illinois, where there are six actions already pending and where it is admittedly comfortable to
litigate.



                                                  8
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 9 of 25



“one or more common questions of fact”. 12 Indeed, the Panel frequently centralizes for pretrial

proceedings product liability claims that necessarily involve individual issues of causation and

damages. See, e.g., In re Zantac (Ranitidine) Prods. Liab. Litig., -- F. Supp. 3d --, 2020 WL

582134 (J.P.M.L. Feb. 2, 2020); In re Zimmmer M/L Taper Hip Prosthesis Prods. Liab. Litig.,

340 F. Supp. 3d 1379 (J.P.M.L. 2018).

       It is true enough, as the Big Onion Plaintiffs, Society Insurance, and Cumberland Mutual

point out, that the law of the 50 states would apply to insureds’ claims; but nowhere do they

identify any material differences among the states’ laws regarding rules of insurance policy




12
    In their own case in the Northern District of Illinois, the Big Onion Plaintiffs supported a
motion to coordinate all of the cases that had been filed in that District against Society Insurance.
(Big Onion Tavern Grp. v. Society Ins., No. 20-cv-2005, ECF No. 89 (N.D. Ill. June 1, 2020) (the
“Big Onion Illinois Brief”). The local rules there provide that cases may be related if they
“involve some of the same issues of fact or law” or “grow out of the same transaction or
occurrence.” N.D. Ill. LR 40.4(a). While disclaiming any support for consolidation of all cases
by the Panel, Big Onion Illinois Brief at 3 n.4, the Big Onion Plaintiffs support having all of the
cases against Society being treated as “related” because they involve some of the same issues of
fact or law.

       While each plaintiff’s damages may be different, Plaintiffs agree with West on
       North that these cases meet the definition of “related” cases under the Local Rules
       because they involve a number of the same issues of fact or law and because they
       grow out of similar transactions and occurrences. Each case involves one or more
       policies issued by Society Insurance, with provisions that appear substantially
       similar. The circumstances of loss for all plaintiffs are related to the COVID-19
       pandemic and orders issued by Governor Pritzker and the State of Illinois. And
       Defendant has categorically denied insurance coverage to all plaintiffs and taken
       other improper actions directed to all plaintiffs.

Big Onion Illinois Brief at 2. These circumstances apply equally to insureds covered by other
insurance companies, and all of those insureds’ losses were caused by stay-at-home orders issued
by their respective state and/or local governments. Also, notably, while the Big Onion Plaintiffs
argued in Illinois that the claims asserted by the various plaintiffs against Society Insurance
shared common issues of fact and law, it argues here that those very same claims asserted just
against Society Insurance weighs against transfer and consolidation, ECF No. 198, at 13-14 &
n.10.



                                                 9
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 10 of 25



interpretation.   Indeed, as is set forth above, those laws are substantially alike.13      Society

Insurance argues that whatever court or courts handle the various business interruption claims

going forward should not be burdened by having to interpret or apply the laws of states other

than where they sit. ECF No. 371 at 6. That is no reason to deny coordination. Except for cases

arising solely under federal law, it is a rare MDL that does not involve the application of the laws

of states other than where the court sits. Indeed, that is the point of § 1407, to consolidate the

proceedings of similar cases that have been filed in different districts.

       At the same time, Society Insurance opposes coordination arguing that cases having

common issues of law are inappropriate for centralization. ECF No. 371 at 4-6 However, in the

cases cited by Society Insurance, In re Real Estate Transfer Tax Litig., 895 F.Supp.2d 1350

(J.P,M.L. 2012) and In re Envt’l Protection Agency Pesticide Listing Confidentialty Litig., 434 F.

Supp. 1235 (J.P.M.L. 1977), after consideration of all the relevant factors, the Panel determined

that centralization would not generate the case management efficiencies expected under § 1407.

Real Estate Transfer, 895 F. Supp. 2d at 1351; EPA, 434 F. Supp. at 1236. Here, there are

significant common factual issues, that all of the plaintiffs purchased business interruption

insurance, their policies are substantially alike, their businesses were interrupted by state and

county stay-at-home orders, and the defendant insurers have uniformly denied their business

interruption claims. The fact that there are common legal issues is an additional factor weighing

13
       The Big Onion Plaintiffs would have the Panel believe that the rule of insurance policy
construction in Illinois that policies should be read in accordance with the insured’s reasonable
expectations is somehow unique to Illinois. ECF No. 198 at 16. It is not. See Max True
Plastering Co. v. Bob H. Hohnson Ag., 912 P.2d 861, 863 n.5 (Okla. 1996) (surveying cases).
“Of the thirty-six jurisdictions which have addressed the reasonable expectations doctrine, our
research reveals only four courts which have rejected the rule.” Id. at 866. One of the states
noted as not following the reasonable-expectations rule was Illinois, based upon a decision that
predated the opinion cited by the Big Onion Plaintiffs, Safeway Ins. Co. v. Hadary, 48 N.E.3d
732, 737 (Ill. App. Ct. 1st Dist. 2016). See Max True Plastering, 912 P.2d at 866, n.28.



                                                 10
              Case MDL No. 2942 Document 396 Filed 06/04/20 Page 11 of 25



in favor of centralization, not a reason to deny centralization. See 2 Newberg on Class Actions, §

6:50 (“common legal issues may amplify the argument for consolidation to the extent that they

give rise to the need for common relevant discovery or create the risk of inconsistent pretrial

rulings”) This is not an instance, as the Panel observed in In re Medi-Cal Reimbursement Rate

Reduction Litig., 652 F. Supp. 2d 138 (J.P.M.L. 2009), that “[m]erely to avoid two federal courts

having to decide the same issue is, by itself, usually not sufficient to justify Section 1407

centralization.” (emphasis added). Centralization here involves much more than trying to avoid

two federal courts having to decide the same issue.

        The Big Onion Plaintiffs and Cumberland Mutual oppose centralization because they

contend their policies are materially different from other policies. However, saying the policies

are different does not make it so. In fact, there is nothing unique or extraordinary about the Big

Onion Plaintiffs’ Society policies.14 Set forth below is a side-by-side comparison of Society’s

business interruption coverage with a business interruption form commonly used by many other

insurers.15

Society                                           Form 00 30 10 12

Business Income Coverage                          Business Income Coverage

We will pay for the actual loss of                We will pay for the actual loss of
Business Income you sustain due to the            Business Income you sustain due to the
necessary suspension of your                      necessary “suspension” of your
“operations” during the “period of                “operations” during the “period of
restoration”. The suspension must be              restoration”. The “suspension” must be
caused by direct physical loss of or              caused by direct physical loss of or


14
    Concededly, there are variations among policies as to whether they contain a virus exclusion;
but, contrary to the Big Onion Plaintiffs’ and Cumberland Mutual’s contention, the virus
exclusions that exist are materially alike. See Appendix A.
15
   These policy forms are found in the Truhaven Plaintiffs’ Appendix A. To the best of the
Truehaven Plaintiffs’ knowledge, Form 00 30 10 12 is used by AXA, Chubb, Hartford, Liberty
Mutual, Utica, and Zurich.


                                               11
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 12 of 25



damage to property at the described        physical damage to property at the
premises. The loss or damage must be       premises which are described in the
caused by or result from a Covered         Declarations and for which Business
Cause Of Loss. With respect to loss of     Income Limit of Insurance is shown in
or damage to business personal             the Declarations. The loss or damage
property in the open or business           must be caused by or result from of a
personal property in a vehicle, the        Covered Cause of Loss. With respect to
described premises includes the area       loss or damage to personal property in a
within 100 feet of the described           vehicle, the described premises include
premises.                                  the area within 100 feet of such
                                           premises.


Definition of Business Income              Definition of Business Income

(i)    Net Income (Net Profit or Loss      a.     Net Income (Net Profit or Net
       before income taxes) that would            Loss before income taxes),
       have been earned or incurred if            including Income and Royalties,
       no physical loss or damage has             that would have been earned or
       occurred, but not including any            incurred; and
       Net Income that would likely
       have been earned as a result of     b.     Continuing normal operating
       an increase in the volume of               expenses incurred, including
       business due to favorable                  payroll.
       business conditions caused by
       the impact of the Covered
       Cause Of Loss on customers or
       on other businesses; and

(ii)   Continuing normal operating
       expenses incurred.

Extra Expense Coverage                            Extra Expense Coverage

(1)    We will pay necessary Extra                Extra Expense means necessary
       Expense you incur during the               expenses you incur during the
       “period of restoration” that you           “period of restoration” that you
       would not have incurred if there           would not have incurred if there
       had been no direct physical loss           had been no direct physical loss
       or damage to property at the               or damage to property resulting
       described premises. The loss or            from a Covered Cause of Loss.
       damage must be caused by or
       result from a Covered Cause Of             We will pay Extra Expense
       Loss. With respect to loss of or           (other than the expense to repair
       damage to personal property in             or replace property) to:
       the open or personal property in
       a vehicle or in a temporary         (1)    avoid or minimize the


                                          12
            Case MDL No. 2942 Document 396 Filed 06/04/20 Page 13 of 25



      storage unit, the described                 “suspension” of business and to
      premises includes the area                  continue “operations” at the
      within 100 feet of the described            described premises or
      premises.                                   replacement premises or at
                                                  temporary locations, including:
(2)   For the purposes of this                    relocation expenses, and costs
      Additional Coverage – Extra                 to equip and operate the
      Expense, Extra Expense means                replacement location.
      expense incurred:
                                            (2)    minimize the “suspension” of
      (a)      To avoid or to minimize            business if you cannot continue
               the suspension of                  “operations”.
               business and to continue
               “operations”:                      We will also pay Extra Expense
                                                  to repair or replace any
               (i)    At the described            property, but only to the extent
               premises; or                       that it reduces the amount of
                                                  loss that otherwise would have
               (ii)    At replacement             been payable under this
               premises or at temporary           Coverage Form.
               locations, including
               relocation expenses, and
               costs to equip and
               operate the replacement
               or temporary locations;

      (b)      To minimize the
               suspension of business if
               you cannot continue
               “operations”;

      (c)      To:

               (i)    Repair or replace
                      any property; or

               (ii)   Research,
                      replace or restore
                      the lost
                      information on
                      damaged
                      “valuable papers
                      and records”;




                                           13
             Case MDL No. 2942 Document 396 Filed 06/04/20 Page 14 of 25



Civil Authority Coverage                        Civil Authority Coverage

When a Covered Cause Of Loss causes             When a Covered Cause of Loss causes
damage to property other than property          damage to property other than property
at the described premises, we will pay          at the described premises, we will pay
for the actual loss of Business Income          for the actual loss of Business Income
you sustain and necessary Extra                 you sustain and necessary Extra
Expense caused by action of civil               Expense caused by action of civil
authority that prohibits access to the          authority that prohibits access to the
described premises, provided that both          described premises, provided that both
of the following apply:                         of the following apply:

       (1)      Access to the area                     (1)    Access to the area
                immediately                                   immediately
                surrounding the                               surrounding the
                damaged property is                           damaged property is
                prohibited by civil                           prohibited by civil
                authority as a result of                      authority as a result of
                the damage, and the                           the damage, and the
                described premises are                        described premises are
                within that area but are                      within that area but are
                not outside a one mile                        not more than one mile
                radius from the damaged                       from the damaged
                property; and                                 property; and

       (2)      The action of civil                    (2)    The action of civil
                authority is taken in                         authority is taken in
                response to dangerous                         response to dangerous
                physical conditions                           physical conditions
                resulting from the                            resulting from the
                damage or continuation                        damage or continuation
                of the Covered Cause Of                       of the Covered Cause of
                Loss that caused the                          Loss that caused the
                damage, or the action is                      damage, or the action is
                taken to enable a civil                       taken to enable a civil
                authority to have                             authority to have
                unimpeded access to the                       unimpeded access to the
                damaged property.                             damaged property.



       As the Panel can plainly see, while there are some minor variations in the wording and

typographical arrangement between these two policy forms, there is no material difference

between the coverage provided.      It would hardly promote judicial efficiency or the public



                                              14
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 15 of 25



welfare to have the meaning of substantially identical policy language be interpreted by different

courts across the country because, inevitably, different courts will come to different conclusions.

Notwithstanding this fact, the Big Onion Plaintiffs contend that it would be more efficient to

have an every-insured-for-itself scrum while the various state and federal courts sort out

coverage issues based upon policies that are demonstrably substantially similar and laws that are

demonstrably substantially similar. ECF No. 198 at 5. The Big Onion Plaintiffs appear to

believe that it is somehow “unjust” for similarly situated insureds to be treated the same, and that

multiple courts, rather than a single court, should decide coverage issues relating to substantially

similar policy language.16

       Cumberland contends that centralization is inappropriate because, unlike other insurers,

its virus exclusion contains an anti-concurrent cause clause. (ECF No. 353, at 3-5) While the

anti-concurrent cause clause might be uncommon, wording of the virus exclusion itself is

virtually identical to that of other insurers. Compare ECF No. 353, at 3 with e.g., Appendix A,

AXA, Badger Mutual, Hanover, Hartford, Liberty Mutual, Selective, Utica, Zurich Bacteria and

Virus Exclusion Endorsement, Form CP 01 40 07 06. One does not get to Cumberland’s anti-

concurrent cause clause until a court determines what the exclusion of losses from “any virus,

bacterium or other microorganism that induces or is capable of inducing physical distress, illness




16
    But see Big Onion Illinois Brief at 9 (“Further, with respect to motion practice, reassignment
will permit overlapping issues to be “briefed and determined once,” which will avoid a
patchwork of decisions on factual, legal, and procedural issues and “result in a substantial saving
of judicial time and effort—not to mention a substantial saving of the parties’ and their counsels’
time and effort.” For instance, Plaintiffs expect that Defendant will move to dismiss most or all
of the actions filed against it. The Court can establish a uniform briefing schedule for Defendant
to file its motions to dismiss, which are likely to raise similar issues across cases, and the Court
can then rule on them concurrently. Such an approach would “enhance” the “overall
administration of justice,” and “guarantee consistency and promote efficiency”) (internal
citations omitted).


                                                15
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 16 of 25



or disease” means in the first instance and whether coronavirus is somewhere in the chain of

causation of between the stay-at-home orders and plaintiffs’ business losses.

       The Big Onion Plaintiffs also express concern of potential delays in their recovery

because they are struggling small businesses that might not survive the COVID-19 crisis. ECF

No. 198 at 6, 15. Most, if not all, of the the insureds in the Related Actions are in the same boat,

and are equally in need of payment of their business interruption claims. Just as it would be

contrary to the public interest for an insureds recover depend upon the happenstance of which

judge decides whether there is coverage under their policy, it would likewise be contrary to the

public interest for an insured’s recover to turn upon which court’s docket is faster and/or whether

they can elbow their way to the front of the judgment line.

       The Big Onion Plaintiffs suggest “case management” by transferring actions pursuant to

28 U.S.C. §1404, or dismissing or staying duplicative actions under the first-filed rule. Motions

to transfer under §1404 would add an unnecessary round of motion practice, which the Big

Onion Plaintiffs say they want to avoid. Further, assuming that all of the actions against each

insurer could be transferred to the same district under §1404, that would still not address the

likelihood of conflicting decisions with respect to identical or substantially identical policy

provisions.

       Dismissing or staying duplicative actions under the first-filed rule, as the Big Onion

Plaintiffs suggest, is a non-starter. The first-filed rule requires that different actions be pending

in different courts between the same parties and relating to the same issues. See, e.g., Clark v.

Lacy, 376 F.3d 682, 686 (7th Cir 2004); Doutt v. Ford Motor Co., 276 Ill. App. 3d 785, 788

(1995). While the issues raised in the various pending actions are the same, the parties are not,

since there are different plaintiffs suing the various insurance companies.          The Truhaven




                                                 16
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 17 of 25



Plaintiffs are not aware of any plaintiff asserting the same claim against the same insurance

company in different actions in different fora. Further, among the factors to be considered in the

application of the first filed rule is the res judicata effect of a foreign judgment in the local

forum. Vill. of Mapleton v. Cathys Tap, Inc., 313 Ill. App. 3d 264, 268 (2000). While an

adverse judgment against an insurer would be binding on the insurer under collateral estoppel or

res judicata, an adverse judgment against an insured would not be, since they would not be

parties to the first judgment. See, e.g., Kremer v. Chem. Constr. Corp., 456 U.S. 461, 480 (1982)

(“We have previously recognized that the judicially created doctrine of collateral estoppel does

not apply when the party against whom the earlier decision is asserted did not have a ‘full and

fair opportunity’ to litigate the claim or issue.”) Consequently, staying later-filed actions would

not advance the goal of the first-filed rule of avoiding duplicative litigation.        See Vill. of

Mapleton, 313 Ill. App. 3d at 268.

       If the Big Onion Plaintiffs honestly believe they can use the first-filed rule to stay all of

the later-filed cases against Society Insurance, they should think again. First, the Big Onion

Plaintiffs cannot do an end run around Fed. R. Civ. P. 23(g) to make themselves the self-

appointed representatives of all other insureds of Society Insurance simply because they filed the

first case. More importantly, however, to invoke the first-filed rule, the Big Onion Plaintiffs

would have to make a 180-degree shift from the position they are taking here. Here, they oppose

centralization because they argue that everyone’s policies are different, their claims are different,

and their damages are different. In order for the first-filed rule to apply, the parties and the

claims would have to be the same. The Big Onion Plaintiffs cannot have it both ways.

       Unlike in a motion for class certification, centralization by the JPML does not turn on

whether the plaintiffs can present a classwide theory of damages. Compare Comcast Corp. v.




                                                 17
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 18 of 25



Behrend, 569 U.S. 27, 35-36 (2013). The length of the stay-at-home orders in the various states,

whether in insured can offer take-out, whether bad faith claims have been asserted, how much an

insured is allowed to recover under their policy, are all damages issues; but those issues are

secondary to the issue of whether there is coverage for being shut down as a result of stay-at-

home orders in the first instance. If there is no coverage, the amount of harm is a moot point.

Likewise, if there is no coverage, the bad faith claims would fall by the wayside since, by

definition, the insurer would have had a reasonable basis to deny the claim. That initial issue is

certainly a common issue among all of the Related Actions based upon substantially similar

insurance policies and substantially similar facts.

       Based upon the foregoing, the transfer of the Related Actions to a single forum will

eliminate duplicative discovery; prevent inconsistent pretrial rulings regarding coverage;

conserve the resources of the parties, counsel, and the judiciary; and promote the just and

efficient conduct and resolution of the Related Actions. Simply put, centralization will promote

efficiency by allowing these common disputes to be argued before and resolved by a single

Transferee Court.

       Moreover, consolidating these identical insurance coverage disputes before a single

Transferee Court aligns the Panel’s prior practice.      The Panel has on multiple occasions

centralized both related actions brought against different defendants in one MDL, and actions

against different defendants in separate MDLs, but before the same Transferee Court. As to the

former, the Panel created MDL No. 2036, In re Checking Account Overdraft Litig., a case

brought against multiple defendant banking institutions arising out the same pattern of conduct

charging illegal bank overdraft charges, see In re Checking Account Overdraft Litig., 626 F.

Supp. 2d 1333, 1335 (J.P.M.L. 2009); MDL No. 1334, In re Managed Care Litig., a case brought




                                                 18
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 19 of 25



against multiple different health insurers arising out of a common pattern of conduct in

underpaying physicians, see In re Managed Care Litig., 2000 WL 1925080, at *2 (J.P.M.L. Oct.

23, 2000); and, more recently, MDL No. 2804, In re Nat’l Prescription Opiate Litig., the largest

and most complex MDL in history against numerous separate defendants all allegedly

responsible for the national opioid epidemic. See In re Nat’l Prescription Opiate Litig., 290 F.

Supp. 3d 1375, 1379 (J.P.M.L. 2017).

       As to the latter, the Panel has created separate MDLs before the same Transferee Judge

for different defendants who manufactured different brands of the same defective medical

devices, in MDL No. 2325, In re Am. Med. Sys., Inc., Pelvic Repair Sys. Prods. Liab. Litig.,

MDL No. 2326, In re Boston Scientific Corp. Pelvic Repair Sys. Prods. Liab. Litig., and MDL

No. 2327, In re Ethicon, Inc., Pelvic Repair Sys. Prods. Liab. Litig. See In re: Am. Med. Sys.,

Inc., Pelvic Repair Sys. Prod. Liab. Litig., 844 F. Supp. 2d 1359, 1361 (J.P.M.L. 2012)

(“Centralization of the three MDLs in one court will allow for coordination of any overlapping

issues of fact in such multi-product, multi-defendant actions.”).

       The foregoing cases raise far more diverse factual and legal issues than are presented

here. Given the common and summary denials by defendants, the Truehaven Plaintiffs believe

that it is appropriate to create one MDL and give the Transferee Court “the flexibility to structure

the proceedings most efficiently,” In re: Auto. Wire Harness Sys. Antitrust Litig., 867 F. Supp.

2d 1349, 1351 (J.P.M.L. 2012), by, for example, creating separate “tracks” for each defendant-

insurer. See, e.g., In re: Frito-Lay N. Am., Inc. All Nat. Litig., 908 F. Supp. 2d 1379, 1380

(J.P.M.L. 2012) (“As with any MDL, the transferee judge may account, at her discretion, for any

differences among the actions through the use of appropriate pretrial devices, such as separate

tracks for discovery or motion practice.”).




                                                19
              Case MDL No. 2942 Document 396 Filed 06/04/20 Page 20 of 25



        B.       The Northern District of Illinois Is the Most Appropriate Forum

        Under 28 U.S.C. §1407(a), the Panel may transfer actions to “any district” and has wide

discretion to choose the transferee court. See, e.g., In re New York City Mun. Sec. Litig.,

572 F.2d 49, 51 (2d Cir. 1978). The Panel generally considers a variety of factors in selecting

the transferee court, including, but not limited to, the following: (1) the procedural advancement

of an action; (2) the familiarity of a judge with the proceedings; (3) the efficiency of a court’s

civil docket; and (4) a central location for national litigation. Given that all the Related Actions

are at a similar procedural posture (i.e., their infancy), and no judge has particular experience

with the Related Actions, transfer analysis must turn on the efficiency and convenience of the

litigation.

                 1.    The Northern District of Illinois Has Significant Experience
                       with Complex MDL Litigation, Is Centrally Located, and Is
                       Well-Equipped to Manage This MDL Proceeding

        In deciding where to centralize related actions, the Panel often considers, among other

factors, the location of the defendants’ headquarters, the location of relevant documents and

witnesses, and the number of related actions pending in a particular district at the time of

transfer. See, e.g., In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab.

Litig., 148 F. Supp. 3d 1367 (J.P.M.L. 2015). However, where there are multiple defendants,

each headquartered in different states across the nation, and the MDL is “truly a nationwide

litigation in which no particular district or region emerges as the geographic center of gravity[,]”

the Panel “direct[s] [its] attention to meeting the obvious need for a transferee judge with the

ability and temperament to manage this large and growing litigation in an efficient and

expeditious manner.” In re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prod.

Liab. Litig., 990 F. Supp. 834, 836 (J.P.M.L. 1998); see also In re Petroleum Prod. Antitrust

Litig., 407 F. Supp. 249, 252 (J.P.M.L. 1976) (where there is no “center of gravity” because


                                                20
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 21 of 25



“defendants’ headquarters [and] their documents and their witnesses . . . are scattered throughout

the country,” the Panel selected a District where its “experience and resources will be put to

good use regardless of the location of the transferee district.”).

       Here, there is no “center of gravity,” and this MDL is “truly a nationwide litigation.”

Both plaintiffs and defendants are scattered throughout the country. Accordingly, centralization

in the Northern District of Illinois satisfies every relevant factor. First, the city of Chicago,

Illinois, is centrally located and would be more convenient for all parties and witnesses than, for

example, a city on the western or eastern edge of the country. See, e.g., In re Delta Dental

Antitrust Litig., 2020 WL 1503254, at *2 (J.P.M.L. Mar. 27, 2020) (“the Northern District of

Illinois . . . is a geographically central and accessible forum for this nationwide litigation.”); In re

100% Grated Parmesan Cheese Mktg. & Sales Practices Litig., 201 F. Supp. 3d 1375, 1378

(J.P.M.L. 2016) (finding that the Northern District of Illinois “provides a convenient and

accessible forum for actions filed throughout the country regarding products sold nationwide.”);

In re McDonald’s French Fries Litig., 444 F. Supp. 2d 1342, 1343 (J.P.M.L. 2006), adhered to,

545 F. Supp. 2d 1356 (J.P.M.L. 2008) (“given the geographic dispersal of the constituent actions,

the Northern District of Illinois offers a relatively geographically central and accessible forum

for this litigation.”); In re Ocwen Fed. Bank FSB Mortg. Servicing Litig., 314 F. Supp. 2d 1376,

1379 (J.P.M.L. 2004) (“Given the geographic dispersal of constituent actions and potential tag-

along actions, no district stands out as the focal point for this nationwide litigation. We are

persuaded that the Northern District of Illinois is an appropriate transferee district for this

litigation. We note that i) three actions and one potentially related action are pending there, and

ii) the Illinois district is geographically centrally located for these actions which are pending

throughout the United States.”); In re African-Am. Slave Descendants Litig., 231 F. Supp. 2d




                                                  21
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 22 of 25



1357, 1358 (J.P.M.L. 2002) (“In concluding that the Northern District of Illinois is an

appropriate forum for this docket, we note that this geographically central district will be a

convenient location for a litigation becoming nationwide in scope.”); see also In re Dollar Gen.

Corp. Motor Oil Mktg. & Sales Practices Litig., 190 F. Supp. 3d 1361, 1363 (J.P.M.L. 2016)

(where MDL was “nationwide in scope,” the Panel transferred related cases to the Western

District of Missouri because it “provides a geographically central forum for this litigation that is

both convenient and accessible to the parties and witnesses.”);

        Second, as the Panel is aware, the Northern District of Illinois has more than the requisite

resources and capacity to manage this MDL proceeding. The fact that the Northern District of

Illinois is currently handling ten MDL cases demonstrates that the staff and Clerk’s office are

well equipped and have the experience to provide the necessary support services for managing

multidistrict litigation. See In re: Navistar Maxxforce Engines Mktg., Sales Practices & Prod.

Liab. Litig., 67 F. Supp. 3d 1382, 1384 (J.P.M.L. 2014) (explaining that the Northern District of

Illinois possesses “the resources to devote to this litigation.”).

        Finally, the Northern District of Illinois, which currently has four of the 73 total Related

Actions as of the date of this filing, and as explained by the Second Movants, is home to many of

the nation’s largest property and casualty insurers who either are or may become defendants in

this MDL, including, among others, Allstate, State Farm, CAN, Zurich, Allianz, and Illinois

Casualty. Even the defendant-insurers headquartered elsewhere have substantial presences in

Chicago, including The Hartford (200 W. Madison St., Suite 501, Chicago, IL 60606); Lloyd’s

of London (181 W. Madison St., Suite 3870, Chicago, IL 60602); and Chubb (525 W. Monroe

St., Chicago, IL 60661). Thus, if the Panel were to consider the locations of the various




                                                  22
           Case MDL No. 2942 Document 396 Filed 06/04/20 Page 23 of 25



defendants’ headquarters, the Northern District of Illinois would be near the top of the Districts

with the largest number.

                2.      Honorable Matthew F. Kennelly Is Amply Qualified to
                        Manage This MDL

        The Truehaven Plaintiffs respectfully submit that the Panel should designate the

Honorable Matthew F. Kennelly of the Northern District of Illinois, a highly experienced and

capable jurist, to preside over this litigation.

        With no intent of pandering to the Panel of which Judge Kennelly is a member, Judge

Kennelly’s tenure on the federal bench has been impressive. Judge Kennelly received his

commission for appointment to the Northern District of Illinois in 1999. Since that time, Judge

Kennelly has obtained considerable MDL experience, as this Panel appointed Judge Kennelly as

transferee judge In re Testosterone Replacement Therapy Prods. Liab. Litig., MDL No. 2545.

Due to Judge Kennelly’s efficient management and able steerage of that MDL, the case,

involving nearly 8,000 individual actions, has settled with all four defendants, and is currently in

the claims-processing phase.       MDL experience is an important factor in deciding upon a

transferee court. See In re Chinese-Manufactured Drywall Prods. Liab. Litig., 626 F. Supp. 2d

1346, 1347 (J.P.M.L. 2009) (finding that centralization in the chosen district permits the Panel to

“effect the Section 1407 assignment to a judge who has extensive experience in multidistrict

litigation as well as the ability and temperament to steer this complex litigation on a steady and

expeditious course.”). In sum, Judge Kennelly’s MDL experience, coupled with his experience

addressing complex insurance contract interpretation issues, makes him perfectly suited to

oversee this MDL.




                                                   23
          Case MDL No. 2942 Document 396 Filed 06/04/20 Page 24 of 25



III.   CONCLUSION

       For the foregoing reasons, the Truehaven Plaintiffs respectfully request that the Panel

enter an Order pursuant to 28 U.S.C. §1407 centralizing for coordinated or consolidated pretrial

proceedings all related and tag-along Related Actions in the Northern District of Illinois, before

the Honorable Matthew F. Kennelly.

DATED: June 4, 2020                           CARELLA, BYRNE, CECCHI,
                                                OLSTEIN, BRODY & AGNELLO, P.C.
                                              JAMES E. CECCHI
                                              LINDSEY H. TAYLOR


                                                              /s/ James E. Cecchi
                                                                James E. Cecchi
                                              5 Becker Farm Road
                                              Roseland, NJ 07068
                                              Telephone: 973/994-1700
                                              973/994-1744 (fax)
                                              jcecchi@carellabyrne.com
                                              ltaylor@carellabyrne.com

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              PAUL J. GELLER
                                              STUART A. DAVIDSON
                                              120 East Palmetto Park Road, Suite 500
                                              Boca Raton, FL 33432
                                              Telephone: 561/750-3000
                                              561/750-3364 (fax)
                                              pgeller@rgrdlaw.com
                                              sdavidson@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              RACHEL L. JENSEN
                                              655 West Broadway, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/231-1058
                                              619/231-7423 (fax)
                                              rachelj@rgrdlaw.com




                                               24
Case MDL No. 2942 Document 396 Filed 06/04/20 Page 25 of 25



                           ROBBINS GELLER RUDMAN
                             & DOWD LLP
                           SAMUEL H. RUDMAN
                           58 South Service Road, Suite 200
                           Melville, NY 11747
                           Telephone: 631/367-7100
                           631/367-1173 (fax)
                           srudman@rgrdlaw.com

                           SEEGER WEISS LLP
                           CHRISTOPHER A. SEEGER
                           STEPHEN A. WEISS
                           77 Water Street, 8th Floor
                           New York, NY 10005
                           Telephone: 212/584-0700
                           212/584-0799 (fax)
                           cseeger@seegerweiss.com
                           sweiss@seegerweiss.com

                           ZWERLING, SCHACHTER &
                             ZWERLING, LLP
                           ROBERT SCHACHTER
                           41 Madison Avenue
                           New York, NY 10010
                           Telephone: 212/223-3900
                           212/371-5969 (fax)
                           rschachter@zsz.com

                           Attorneys for the Truehaven Plaintiffs




                            25
